internal_revenue_service number release date index number ------------------------------------------------------------- --------------- -------------------------- ----------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-128349-11 date january re request for private_letter_ruling regarding sec_167 legend taxpayer --------------------------------------------------- -------------------------- a b c d e f g h i j ------------------------- ---------------------------------------- ---- ---- ---- ---- ------------------ ----- ----- ---- plr-128349-11 dear ------------ this letter responds to a letter dated date submitted by taxpayer requesting a letter_ruling on whether any of the consideration paid to acquire the assets of a wind generation trade_or_business is allocated to facility-specific power purchase agreements as separate assets taxpayer represents that the facts are as follows facts taxpayer is an electric company through its subsidiaries and affiliates taxpayer generates markets transmits and distributes electricity on a taxpayer using a chain of entities that are disregarded as separate from their owners for federal_income_tax purposes disregarded entities acquired all of the membership interests in b an unrelated party the transaction at the time of the transaction b was a holding_company whose assets consisted of all of the membership interests of c disregarded entities and interests in d partnerships each of these e entities owned and operated one or more wind_energy facilities or was in the process of constructing a wind_energy_facility that it intended to own and operate as of the date of the transaction all of the d partnerships had in place elections under sec_754 of the internal_revenue_code each wind_energy_facility consisted of various items of tangible_property including land wind turbines towers pads transformers on-site power collection systems monitoring and meteorological equipment and site improvements such as roadways and fencing prior to the date of the transaction the e entities had entered into approximately f separate power purchase agreements ppas pursuant to which the selling entity committed to sell some or all of the output of its wind facilities to a counterparty in accordance with the terms and conditions of the ppa while the f ppas are not identical in every respect they do share certain relevant characteristics the key shared characteristic is that all of the ppas are facility-specific that is such ppas obligate the producer of the electricity generated at a specific wind_energy_facility to sell and the buyer to purchase a specified amount of the output of that specific wind facility under each of these ppas there are no circumstances under which the producer can produce or obtain capacity energy or environmental attributes required to fulfill its obligations under the ppa from sources other than the specific wind_energy_facility designated in the ppa a transfer of a ppa without a transfer of the related wind_energy_facility would leave the transferee with no means of satisfying the ppa plr-128349-11 at the time of the transaction a number of the ppas still had significant periods remaining due to fluctuations in the price of energy since the inception of many of these ppas the pricing they incorporated had by the time of the transaction become favorable by reference to the market price of power on that date in other words the price that taxpayer is entitled to charge under the ppas is greater than the market price of power on the date of the transaction taxpayer engaged g to value the assets it purchased in the transaction for financial reporting purposes as part of that process g evaluated all the acquired property plant and equipment including facilities under construction owned by each of the e entities as well as each of the f ppas based on its analysis g determined a total value of approximately dollar_figureh million to the property plant and equipment and approximately dollar_figurei million to the ppas there were no related parties related buyer and seller that were parties to the same ppa at the time prior to on or after the date of the transaction taxpayer provided a copy of a wind generation purchase agreement sample ppa that is similar in nature to each of the ppas subject_to taxpayer’s letter_ruling request under the terms of the sample ppa the producer of the electricity generated at a specific wind_energy_facility agreed to sell all of the output potential of that wind_energy_facility the capacity the actual number of megawatt-hours mwh generated by that wind_energy_facility during the term of the sample ppa less any generating output in mwh used by the producer to operate the wind_energy_facility and distribution losses as measured by meters installed the net energy and all attributes environmental or otherwise that are created or otherwise arise from that wind_energy facility’s generation of electricity using wind as a fuel including but not limited to tags certificates or similar products or rights associated with wind as a green or renewable electric generation resource the green tags further under the terms of the sample ppa the price used as the basis for determining payments by the buyer to the producer for the capacity net energy and green tags of the wind_energy_facility is dollar_figurej per mwh during the term of the sample ppa the guaranteed price while many of the ppas subject_to taxpayer’s letter_ruling request require the producer to sell and the buyer to purchase all of the electricity produced by a specific wind_energy_facility during the term of the ppa a few of the subject ppas require the producer to sell and the buyer to purchase a specified cap amount of the specific wind_energy facility’s output which in a given year may be less than all of that facility’s output a ppa of this type may provide for a pricing adjustment to account for market pricing for the output delivered in excess of the cap amount under both types of ppas taxpayer can satisfy its obligations under the ppas only with the power produced at the specific wind_energy_facility designated in the ppa plr-128349-11 ruling requested taxpayer requests the internal_revenue_service issue the following ruling where taxpayer acquired wind_energy facilities subject_to facility-specific ppas no portion of its purchase_price shall be allocated to the ppas and the purchase_price of such wind_energy facilities that is attributed to such ppas shall be taken into account in determining the adjusted_basis of the wind_energy facilities law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or in the production_of_income sec_167 provides the rules for determining basis for depreciation purposes pursuant to sec_167 the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property is the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property if any property is acquired subject_to a lease sec_167 provides that a no portion of the adjusted_basis is allocated to the leasehold interest and b the entire adjusted_basis is taken into account in determining the depreciation deduction if any with respect to the property subject_to the lease in this case taxpayer acquired wind_energy facilities and certain ppas from an unrelated party taxpayer represents that each of the ppas subject_to its letter_ruling request require the producer of the electricity generated by a specific wind_energy_facility to sell and the buyer to purchase all or a specified cap amount of the output of that specific facility for a specified price for a specified term of years in the cases where the ppa requires the producer to sell and the buyer to purchase a specified cap amount of a specific wind energy’s facility output the ppa may provide a pricing adjustment to the specified price when output is delivered in excess of the cap amount taxpayer also represents that under the terms of each ppa subject_to its letter_ruling request there are no circumstances under which the producer can produce or obtain capacity energy or environmental attributes required to fulfill its obligations under the ppa from sources other than the specific wind_energy_facility designated in the ppa moreover taxpayer represents that if a facility-specific ppa at issue is transferred to another party without a transfer of the related wind_energy_facility to that same party the transferee would have no means of satisfying its obligations under the ppa all of these representations are material representations in such a case we believe the specific- facility ppa should not be treated as an asset separate from the wind_energy_facility subject_to such ppa accordingly where taxpayer acquired a wind_energy_facility subject_to a facility-specific ppa at issue the portion of the purchase_price of the wind plr-128349-11 energy facility that is attributable to that facility-specific ppa is taken into account as part of the basis of the wind_energy_facility for depreciation purposes conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that where taxpayer acquired wind_energy facilities subject_to facility-specific ppas no portion of its purchase_price shall be allocated to the ppas and the purchase_price of such wind_energy facilities that is attributed to such ppas shall be taken into account in determining the adjusted_basis of the wind_energy facilities except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_167 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
